Citation Nr: 1019012	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether discontinuance of Department of Veteran's Affairs 
vocational rehabilitation and employment services under 
Chapter 31, 38 United States Code was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to 
August 2003.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).


FINDING OF FACT

The evidence of record shows that the Veteran's vocational 
goal of becoming a general contractor is reasonably feasible.


CONCLUSION OF LAW

The criteria for entitlement to VA vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code, for 
the Veteran's pursuit of training as a general contractor, 
have been met, and therefore discontinuance of vocational 
rehabilitation and employment services was improper.  38 
U.S.C.A. §§ 3101, 3102, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 21.1, 21.35, 21.40, 21.198 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  However, such duty 
is applicable to claims filed in association with Chapter 51 
of Title 38 of the United States Code.  It follows that 
because the statute at issue in this matter is found in 
Chapter 31 of Title 38 of the United States Code, VA's duties 
to notify and to assist the Veteran are not applicable to 
this claim.  See, e.g., Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  Without deciding whether the notice and 
development requirements have been satisfied in the present 
case, this law does not preclude the Board from adjudicating 
the issue involving the Veteran's claim as the Board is 
taking action favorable to the Veteran by finding that the 
discontinuance of Vocational Rehabilitation (VR) and 
Employment Services was improper.  As such, this decision 
poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini 
v. Principi, 17 Vet. App. 412 (2004).

Generally, basic entitlement to a program of rehabilitation 
services is met when a Veteran has a service-connected 
disability that is rated at 20 percent or more disabling and 
it is determined that the Veteran needs rehabilitation to 
overcome an employment handicap.  38 C.F.R. § 21.40.  An 
April 2004 rating decision granted service connection for 
panic disorder without agoraphobia, rated as 30 percent 
disabling; degenerative joint disease of the left knee, 
postoperative, rated as 20 percent disabling; impingement 
syndrome of the right shoulder, postoperative, rated as 10 
percent disabling; cervical strain, rated as 10 percent 
disabling; degenerative disc disease of the lumbar spine, 
rated as 10 percent disabling; allergic rhinitis, rated as 
noncompensable; pulmonary sarcoidosis, rated as 
noncompensable; hypertension, rated as noncompensable; scar, 
left knee, rated as noncompensable; scar, right shoulder, 
rated as noncompensable; and tinea pedis, rated as rated as 
noncompensable.  The combined disability evaluation was 60 
percent.

The purpose of VR services is to enable veterans with 
service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  See 38 U.S.C.A. §§ 3100, 3101 (West 
2002); 38 C.F.R. §§ 21.1(a), 21.35(b), 21.70, 21.71 (2009).

The three "basic requirements" for eligibility for Chapter 31 
VR training are set out in 38 C.F.R. § 21.1(b).  The first 
requirement is that of a basic entitlement to services under 
38 C.F.R. § 21.40.  38 C.F.R. § 21.1(b)(1).  The second 
requirement is that the services necessary for training and 
rehabilitation must be identified by VA and the Veteran.  38 
C.F.R. § 21.1(b)(2).  Third, an Individualized Written 
Rehabilitation Plan will be developed in order for a veteran 
to achieve the goals set forth by the program that will lead 
to employability.  See 38 C.F.R. §§ 21.1(b)(3), 21.80, 21.84 
(2009).

Here, there is no issue raised that the Veteran did not 
initially meet the basic entitlement to Chapter 31 vocational 
rehabilitation program entitlement.  A June 2004 letter from 
the RO stated that the Veteran met basic eligibility 
requirements, and this finding has never been challenged by 
VA or the Veteran.  Rather, the dispositive issue is whether 
the Veteran's properly granted VR benefits were properly 
interrupted, and then discontinued.

In that regard, the purpose of discontinued status is to 
identify situations in which termination of all services and 
benefits received under Chapter 31 is necessary.  38 C.F.R. § 
21.198 (2009).  VA will discontinue the Veteran's case and 
assign the case to discontinued status following assignment 
to interrupted status as provided in 38 C.F.R. § 21.197 for 
reasons including but not limited to the following: (1) the 
veteran does not initiate or continue the rehabilitation 
process; (2) unsatisfactory conduct and cooperation; (3) end 
of eligibility and entitlement occurs; (4) medical and 
related problems; (5) the veteran voluntarily withdraws from 
the program; and/or (6) the veteran fails to progress in the 
program.

The Veteran's service personnel records show that he served 
on active military service for 20 years and 6 months.  For 
all but 4 months of that period, his primary specialty was 
listed as aircraft crew chief craftsman, and he served as a 
Sergeant for the majority of his career, retiring at the rank 
of Master Sergeant.  The Veteran received the Air Force 
Commendation Medal, the Air Force Achievement Medal, the 
Noncommissioned Officer (NCO) Professional Military Education 
Ribbon with two oak leaf clusters, the Small Arms Expert 
Marksmanship Ribbon/Rifle, the National Defense Service Medal 
with one service star, the Air Force Overseas Short Tour 
Ribbon, the Air Force Overseas Long Tour Ribbon, the Air 
Force Training Ribbon, the Air Force Longevity Service Award 
with four oak leaf clusters, the Air Force Outstanding Unit 
Award with three oak leaf clusters, and the Air Force Good 
Conduct Medal with five oak leaf clusters.  In addition, the 
Veteran received an extensive military education, including 
over 22 weeks of advanced technical training such as Jet 
Engine Mechanic, Jet Engine Technician (F-15), Aircraft 
Maintenance Specialist (F-15), Air Force Specialty 
Internship, and F-15 Aircraft Maintenance Engine Starting 
Systems.  His training also included over 20 weeks of 
leadership training, such as Organization Maintenance, NCO 
Prepatory, NCO Leadership School, Dedicated Crew Chief 
Course, U.S. Air Force NCO Academy, and F-15 Dedicated Crew 
Chief.

After the Veteran was enrolled in the VR program, he 
indicated that his goal was to become a general contractor, 
and was interested in education in heating, ventilation, and 
air conditioning (HVAC); carpentry; plumbing; and 
construction.  He reported that his disability prevented him 
from bending for long periods of time or lifting heavy 
objects for long periods of time.

A July 2004 counselling narrative summarized the Veteran's 
scores on aptitude, interest, and ability testing.  The 
Veteran "scored highest in electronic, mechanical/fixing, 
carpentry, and mathematics.  In terms of occupational scales, 
he scored highest for the following occupations: telephone 
repair technician, tool and die maker, electrician, radio/TV 
repairer, machinist, and electronics technician."  The 
narrative repeated the Veteran's desires to become a general 
contractor, and the Veteran reported that he had already 
applied for a contractor's license.  He stated that he 
believed he needed training in plumbing, HVAC, electrical 
wiring, and construction.  The VR counsellor stated that 

the demands of a home repair business 
seem inconsistent with his disabilities.  
The Veteran insists he will have 
assistance for any heavy lifting and 
could work at his own pace if he owns his 
own business.  He would not accept big 
jobs that he cannot handle.  [The 
Veteran] believes he will work well with 
customers and will set his own pace.  He 
enjoys the troubleshooting aspects of 
repair.

The summary stated that the Veteran had already begun the 
research process regarding home repair, had reviewed the 
training offered at a local community college, and had 
contacted the local Chamber of Commerce to obtain assistance 
in establishing a small business.  The VR counsellor then 
stated that

The [V]eteran does not have any work 
experience in the field of home repairs.  
It appears to be a big undertaking to 
gain knowledge in construction, plumbing, 
HVAC, and electricity but the [V]eteran 
seems to be determined to gain academic 
training to correspond with his 
interests.  There seems to be a big local 
demand for workers in the construction 
industry and he would have no trouble 
gaining experience as a helper.  The 
question remains whether or not his 
shoulder and back conditions will 
preclude him from working in 
construction-home repair.  The Veteran 
does need work experience before opening 
his own business. . . .

. . . .

Again, his plan seems to require training 
in a wide range of areas to be successful 
if he is going to perform much of the 
work himself. . . .  It may be more 
beneficial for the [V]eteran to select a 
specialty rather than trying to tackle 
the entire construction field at this 
time.

In August 2004, the Veteran was referred for a functional 
limitation evaluation to determine whether achieving his 
vocational goal was reasonably feasible.

An October 2004 VR medical employment evaluation stated that 
the Veteran had no limitations in walking, stooping, bending, 
and twisting; was limited to climbing four flights of stairs; 
was limited to lifting 40 to 60 pounds; and was limited to 
standing 75 percent of the time.  The examiner stated that 
the Veteran was currently employable.  A functional capacity 
evaluation dated the same day reported that the Veteran was 
able

to lift in the Very Heavy strength 
category both Floor to Knuckle and 
Knuckle to Shoulder.  He demonstrated 
that he can walk and stoop unlimited.  He 
demonstrated th[e] ability to stand and 
walk in the constant [physical demand 
capability].  He also demonstrated the 
ability to carry 50 pounds and climb 
stairs in the frequent [physical demand 
capability].

The examiner stated that the Veteran had no restrictions or 
modifications and was physically capable for employment and 
vocational rehabilitation.

In a November 2004 VR case note, the Veteran reiterated his 
desire for training in HVAC, electrical, civil engineering, 
and safety so that he could become a general contractor.  The 
VR counsellor "explained that employment in any of these 
areas seems to be contraindicated based on [V]eteran's 
disabilities."  For this reason, the counsellor "refused to 
provide [V]eteran training in the areas of his choice and 
[V]eteran was not satisfied."

In a December 2004 letter, the VR counsellor stated that the 
Veteran's claim for VR benefits had been stopped because the 
Veteran had not contacted the counsellor since November 2004.  
The letter stated that the counsellor would "be happy to 
meet with [the Veteran] to discuss other vocational goals but 
I am not willing to discuss employment in home repair or 
general contractor."

An April 2005 VR case note stated that the Veteran 
"continued to want to discuss being a general contractor 
even though he has no skills or experience in any of the 
specialties.  Veteran reported that he was physically able to 
do the jobs in electrician, HVAC, and safety."

In a May 2005 letter, the VR counsellor stated that the 
Veteran's VR program had been interrupted in December 2004 
because the Veteran "failed to pursue a feasible vocational 
goal."

A June 2005 VR case note stated that the VR counsellor


could not concur with HVAC or electrician 
due to the physical demands of those 
positions.  Veteran has a lifting 
limitation of 40-60 pounds and yet HVAC 
is listed as heavy lifting.  Electricians 
are required to work above the shoulders 
frequently and to kneel, stoop and squat 
which would aggravate both his shoulder 
and his knee.  [VR counsellor] explained 
that the vocational goal has to be 
consistent with the physical limitations 
of [V]eteran and his abilities, aptitudes 
and interests.

In a second June 2005 VR case note, the Veteran stated that 
he wanted to appeal the VR counsellor's decision.  The 
Veteran reiterated his desire to become a general contractor 
and stated that he needed certificate programs in HVAC, 
electrician, civil engineering, plumbing, and safety.  The 
counsellor stated that "[m]ost of these fields would not be 
suitable for [V]eteran based on his [service-connected 
disabilities]."

A June 2005 letter stated that the VR counsellor "could not 
concur" with the Veteran's plan to become a general 
contractor and that the Veteran was "not interested in an 
alternative plan."  The letter stated that if the Veteran 
did not contact the VR counsellor to discuss the Veteran's 
interest in the VR program, the Veteran's VR benefits would 
be discontinued.

In a July 2005 letter, the VR counsellor stated the Veteran's 
VR benefits had been discontinued because "[w]e were not 
able to develop a vocational plan."

The evidence of record shows that the Veteran's vocational 
goal of becoming a general contractor is reasonably feasible.  
The VR counsellor cited only two reasons why this objective 
was not acceptable for VR benefits: the Veteran's physical 
ability and the amount of training required.

With regard to the Veteran's physical ability, the VR 
counsellor's decision stated that the Veteran was not 
qualified for the training because he "has a lifting 
limitation of 40-60 pounds and yet HVAC is listed as heavy 
lifting.  Electricians are required to work above the 
shoulders frequently and to kneel, stoop and squat which 
would aggravate both his shoulder and his knee."  As to the 
"kneel, stoop and squat" requirement, the October 2004 
employment evaluations specifically stated that the Veteran 
was not limited at all in walking, stooping, bending, and 
twisting.  In addition, the employment evaluation 
specifically stated that the Veteran did not have any 
restrictions.  As such, the VR counsellor's conclusion that 
the Veteran could not frequently kneel, stoop, or squat are 
not consistent with the evidence of record.  As to the 
lifting requirement, the VR counsellor repeatedly focused on 
the requirement to be able to lift "very heavy" objects as 
part of employment in the Veteran's proposed industry.  
However, the October 2004 VR medical employment evaluations 
stated that the Veteran could lift up to 60 pounds and could 
frequently carry 50 pounds while climbing stairs.  In 
addition, the evaluations stated that the Veteran could lift 
in the "Very Heavy" strength category from the floor to his 
shoulders.  As such, the medical evidence of record shows 
that the Veteran's lift capacity was only mildly impaired.  
Furthermore, the Veteran specifically and repeatedly stated 
that he wished to pursue a career as a general contractor, 
not as a specialist.  The job of a general contractor is very 
different from one of a specialist in any of those fields, 
and it is predominantly managerial and problem-solving in 
nature.  While general contractors will personally engage in 
physical labor, they also manage teams of workers to 
accomplish the tasks, and thus are not required to do all of 
the work themselves.  The Veteran himself pointed this out to 
the VR counsellor and specifically stated that he would have 
assistance available for any lifting that was too difficult 
for him, and that he would not take jobs that he was unable 
to perform.  As such, the Veteran's relatively minimal 
limitations in lifting, standing, and climbing stairs would 
not necessarily impact a career as a general contractor.

With regard to the amount of training required, the Board 
emphasizes the Veteran's long and exemplary military service.  
The Veteran served for 20 years in a role that involved 
extensive knowledge in maintaining and repairing jet fighters 
for the U.S. Air Force.  The Veteran's skill and aptitude in 
this role is demonstrated by the awards which he received 
during his service, including the Air Force Commendation 
Medal, the Air Force Achievement Medal, the Air Force 
Outstanding Unit Award with three oak leaf clusters, and the 
Air Force Good Conduct Medal with five oak leaf clusters.

In addition, the record shows that the Veteran quickly 
advanced to the rank of Sergeant and eventually achieved the 
commendable rank of Master Sergeant.  As a result of his 
ranks, the Veteran became an aircraft crew chief and was 
responsible for managing a team of personnel to maintain 
advanced jet fighter aircraft.  The Board takes judicial 
notice that the position of Master Sergeants is focused 
largely on leadership and management.  Such a rank is not 
only evidence of the Veteran's skill and training, but also 
of his ability to successfully manage a team of workers.  The 
evidence shows that the U.S. Air Force was sufficiently 
confident in the Veteran's leadership abilities to provide 
him with nearly two months of training at the U.S. Air Force 
NCO Academy.  Leadership positions like Master Sergeant are 
only given to those who have proven themselves capable of 
high levels of responsibility.  As such, the Veteran's 
service record provides ample evidence that the Veteran is 
capable of successfully completing training in "a wide range 
of areas" such as HVAC, electrical work, and plumbing.
 
In summary, the evidence of record shows that the U.S. Air 
Force believed the Veteran was capable, not only of 
personally repairing and maintain one of the most advanced 
fighter aircraft in the world, but of leading and managing a 
team of other specialists to keep those aircraft operational, 
even in times of war.  Given those qualifications, the Board 
finds that the Veteran is more than adequately qualified to 
manage and assist plumber, electricians, and other laborers 
on home repair and construction projects.

Thus, the Board finds that there is a reasonable doubt as to 
whether the Veteran's vocational goal is reasonably feasible.  
The Veteran's physical disabilities are not so severe that 
they would prevent him from doing most of the work required 
by a general contractor, and the Veteran has the leadership 
skills to delegate that work which is beyond his endurance to 
others.  Though the Veteran will certainly require a large 
amount of training in several specialized areas, his military 
record clearly demonstrates that he is capable of 
successfully completing this training.  Accordingly, the 
Board finds that the vocational goal of finding and 
maintaining employment as a general contractor is reasonably 
feasible, and the criteria for vocational rehabilitation 
benefits in pursuing this goal under the provisions of 
Chapter 31, Title 38, United States Code are met.  See 38 
U.S.C.A. § 3102; 38 C.F.R. §§ 21.1, 21.40.


ORDER

The Veteran's vocational goal of finding and maintaining 
employment as a general contractor being suitable and 
reasonably feasible, discontinuance of VR and employment 
services was not proper, and the appeal seeking resumed 
entitlement to vocational rehabilitation benefits in pursuing 
this goal under the provisions of Chapter 31, Title 38, 
United States Code, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


